Order filed October 11, 2019




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00724-CV
                                  ____________

              In the Interest of E.W., R.L., W.W., E.W., children


                   On Appeal from the 314th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2018-04172J


                                    ORDER

      This is an accelerated appeal from a judgment in a parental termination case.

      The notice of appeal was filed August 27, 2019. Appellant has established
indigence or is presumed to be indigent. See Tex. R. App. P. 20.1(a). The clerk’s
record was due within 10 days after the notice of appeal was filed. See Tex. R.
App. P. 35.1(b). The record has not been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is
filed. See Tex. R. Jud. Admin. 6.2(a). The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c).   The trial court must direct the Harris County District Clerk to
immediately commence the preparation of the clerk’s record.

      Because the clerk’s record has not been filed timely in this accelerated
appeal, we issue the following order:

      We order the Harris County District Clerk to file the clerk’s record in this
appeal on or before October 18, 2019.



                                  PER CURIAM


Panel Consists of Chief Justice Frost and Justices Christopher and Bourliot.